Citation Nr: 1620545	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  12-07 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral eye disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a bilateral hip disability, to include as secondary to a low back disability.

5.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to April 1957. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In December 2015, the Board remanded the appeal.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A preponderance of the competent and credible evidence shows that the Veteran does not have a current tinnitus disability.

2.  A preponderance of the competent and credible evidence shows that the Veteran's bilateral eye disability is not related to service.

3.  A preponderance of the competent and credible evidence shows that the Veteran's low back disability is not related to service, and arthritis of the low back did not manifest itself to a compensable degree within the first post-service year.

4.  A preponderance of the competent and credible evidence shows that the Veteran's bilateral hip disability is not related to service and is not caused or aggravated by a service-connected disability, and arthritis of the hip did not manifest itself to a compensable degree in the first post-service year.
5.  At all times during the pendency of the appeal, bilateral hearing loss has been manifested by no worse than Level I hearing impairment in the right ear and Level II hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus are not met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for a bilateral eye disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for entitlement to service connection for a low back disability are not met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for entitlement to service connection for a bilateral hip disability are not met.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

5.  The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires evidence of: (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. 
§ 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Disability that is proximately due to aggravated beyond the normal progress of the disease by a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310.

For certain chronic diseases, such as arthritis and organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system include sensorineural tinnitus.  Fountain v. McDonald, 27 Vet. App. 258, 272 (2015).
a.  Tinnitus

The threshold question that must be addressed is whether the Veteran actually has the disability for which service connection is sought, specifically tinnitus.  In the absence of proof of a present disability, there is no valid claim (of service connection).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran is competent to report symptoms of tinnitus (i.e., ringing in the ears).  However, the Board finds that his assertions in this regard are not credible.  While the Veteran asserted in his January 2011 claim and December 2011 Notice of Disagreement (NOD) that he has tinnitus, he has denied the presence of tinnitus at all three VA examinations in 2011, 2013 and 2014.  To the extent the Veteran asserts on his March 2012 VA Form 9 that the November 2011 audiologist did not take into consideration that he has constant, daily ringing in his ears when noting no presence of tinnitus, the Board finds him not credible, as he specifically denied any symptoms of tinnitus on two subsequent examinations in March 2013 and June 2014, and during October 2013 VA ENT examination.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006) (conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence).  Moreover, the Veteran's extensive VA and private treatment records are negative for any complaints of ringing in the ears or diagnosis of tinnitus.  In this regard, the Board notes there are two references to the Veteran "occasionally" hearing a doorbell ringing in VA mental health outpatient records; however, this symptom was attributed to a perceptual disturbance, and "rule out dementia vs. cognitive impairment" was diagnosed at those times, as opposed to tinnitus.    

Absent competent and credible evidence of a current disability, the claim for service connection for tinnitus is denied. 

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b.  Bilateral Eye, Low Back, and Bilateral Hip Disabilities

The Veteran and his representative allege, in substance, that the Veteran's bilateral eye, back and bilateral hip disabilities are due to the rigors of working as a construction machine operator while on active duty.  The Veteran also asserts that his bilateral hip disorder is due to his low back disability.  

As to a current disability, the post-service records show diagnoses of acute ischemic optic neuropathy, macular degeneration, cataracts, blindness, low back degenerative joint disease and stenosis, and bilateral hip ostearthritis.  As to the presumptions found at 38 C.F.R. § 3.309(a), the record does not show the Veteran being diagnosed with arthritis in the low back and/or either hip in his first post-service year.  Instead, such diagnoses are first reflected in 2009, over 50 years after service.  Accordingly, the Board finds that entitlement to service connection for low back and hip disorders must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  For similar reasons, service connection for arthritis based on a continuity of symptomatology since discharge is not established.  38 C.F.R. § 3.303(b); Walker, supra.

Regarding the second element of service connection, the Board acknowledges that the Veteran's service treatment records have been destroyed.  He is considered competent to report about factual matters about which he had firsthand knowledge, including reporting to sick call, and undergoing treatment.  However, mere treatment during service does not, standing alone, demonstrate the onset of a chronic disability during service.  Critically, there is no evidence of any back, hip or eye problems for many decades after the Veteran's discharge from service, and in none of the medical records does the Veteran assert that his symptoms are in any way related to service.  

Where service records have been destroyed, case law does not lower the legal standard for proving a case of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  In this case, the Board has carefully considered the evidence presented by the Veteran, but finds that there is simply no competent and probative evidence suggesting that his back, hip or eye disabilities are in any way related to his military service.  None of the medical evidence suggests that his diagnosed his back, hip or eye disabilities had their onset in service, are etiologically related to service, or were worsened by service.  In fact, the record shows that the Veteran's vision problems are due to a stroke behind the eyes that occurred in the summer of 2011.  See, e.g., treatment records from CentraCare dated in April 2011; VA treatment records dated in June 2011, July 2011, August 2011, and January 2012.  While the Veteran generally relates his back, hip and eye disabilities to his duties as a construction worker in service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  Accordingly, his opinion as to the relationship between his current back, hip and eye disabilities and service is not competent medical evidence, as addressing such a question requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In sum, as there is no competent evidence even suggesting that the Veteran's current back, hip and eye disabilities were incurred in or aggravated by service, service connection is denied.  

As for secondary service connection for a hip disorder under 38 C.F.R. § 3.310, the Board finds that this claim must also be denied because the Veteran is not service connected for the low back disability for reasons outlined above.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.310.

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  See 38 C.F.R. § 3.102 ; Gilbert, supra.

Initial Compensable Rating for Hearing Loss

The Veteran asserts that his bilateral hearing loss meets the criteria for at least a compensable rating.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's bilateral hearing loss is rated as noncompensable under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Under the law and regulations that have been in effect since before the Veteran filed his claim in 2011, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Specifically, evaluations of hearing impairment range from 0 to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as set forth following 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

38 C.F.R. § 4.85(c) also provides, in substance, that Table VIa will be used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc..

With the above criteria in mind, the Board notes that at the November 2011 VA examination the Veteran had puretone thresholds 20, 25, 45, and 45 decibels in the right ear and puretone thresholds of 25, 45, 60, and 65 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 34 decibels in the right ear and 49 decibels in the left ear.  Speech recognition ability was 92 percent in the right ear and 84 percent in the left ear.  It was also opined that the Veteran's bilateral hearing loss had an adverse impact on his ordinary conditions of daily life because he misunderstands a lot of things.

At the subsequent March 2013 VA examination, the Veteran had puretone thresholds 25, 30, 55, and 50 decibels in the right ear and puretone thresholds of 30, 50, 65, and 65 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 40 decibels in the right ear and 52 decibels in the left ear.  Speech recognition ability was 92 percent in both ears.  It was also noted that the Veteran's bilateral hearing loss had an adverse impact on his ordinary conditions of daily life because he is also blind. 

Lastly, the Veteran was examined by VA in June 2014.  At this examination, the Veteran had puretone thresholds 20, 35, 55, and 55 decibels in the right ear and puretone thresholds of 30, 45, 65, and 65 decibels in the left ear, at 1000, 2000, 3000, and 4000 Hertz, respectively.  The averages were 41 decibels in the right ear and 51 decibels in the left ear.  Speech recognition ability was 96 percent in the right ear and 92 percent in the left ear.  It was also opined that the Veteran's bilateral hearing loss had an adverse impact on his ordinary conditions of daily life because it makes if difficult understanding speech and he has to wear hearing aids.

The Board also notes that VA and private treatment records document the Veteran's periodic complaints and treatment for bilateral hearing loss, but contain no additional pertinent audiometric examination results.  

With application of the above test results to 38 C.F.R. § 4.85, Table VI, Table VII, the Veteran's right ear hearing loss, at its worst, is assigned a numeric designation of Level I and the left ear hearing loss, at its worst, is assigned a numeric designation of Level II.  These results do not meet the criteria for a compensable rating for bilateral hearing loss.  Therefore, the Board finds that the claim for a compensable rating for his service-connected bilateral hearing loss is denied under Table VII.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  

As to 38 C.F.R. § 4.86(a), at none of the above examinations did the Veteran have thresholds of 55 decibels or more at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz) or thresholds or 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz in either ear.  Consequently, 38 C.F.R. § 4.86 is not for application.  

Lastly, the Board notes that the Veteran has not asserted that his hearing loss presents such an exceptional disability picture that the schedular criteria are inadequate or that he is unemployable due to his hearing loss, and the record does not otherwise reasonably raise these matters.  See 38 C.F.R. § 3.321(b); Yancy v. McDonald, 27 Vet.App. 484 (2016); Rice v. Shinseki, 22 Vet. App. 447 (2009).   



ORDER

Service connection for tinnitus is denied.

Service connection for a bilateral eye disability is denied.

Service connection for a low back disability is denied.

Service connection for a bilateral hip disability, to include as secondary to a low back disability, is denied.

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


